DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 10/10/2022. Claims 1-20 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 9, 12, 14, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari Venkataramana et al. (US 20200341642 A1, hereinafter Appireddygari) in view of Nakanishi et al. (US 20200304142 A1, hereinafter Nakanishi).
As per claim 1, Appireddygari teaches:
A method for data storage, comprising: aligning a plurality of sets of data blocks in a plurality of queues; [Appireddygari teaches a plurality of queues where a set (sequence) of data blocks is queued into each queue: “Turning to FIG. 6, in Step 600, a set of data block queues is identified. In one embodiment of the invention, each identified data block queue may represent a first-in, first-out (FIFO) buffer. Further, each identified data block queue may include a sequence of data blocks, which may be awaiting transmission (or routing) to a backup storage system (BSS) (see e.g., FIG. 3B). The cardinality of (i.e., number of data blocks in) the sequence of data blocks in each identified data block queue may be the same or different throughout. Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme.” (paragraph 100)]
buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, [Appireddygari further teaches that the data blocks can be buffered (queued) in a write buffer: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78)]
and storing the data blocks in each data buffer into a NAND unit. [Appireddygari  teaches the data blocks are moved from the write buffer into a backup storage array, which can be a NAND Flash Memory (para. 78, lines 1-7; para. 79, lines  1-20)]
While Appireddygari teaches sorting the blocks in the plurality of queues and the write buffer based to have the same order, it does not explicitly disclose the blocks in the write buffer being arranged in the same order as the blocks were received in the queues. However, Nakanishi discloses:
each set of data blocks in the one or more data buffers having a same order as an order that the set of data blocks were received in at each of the plurality of queues; [Nakanishi teaches a host-side FIFO command issue queue into which commands are queued and a corresponding buffer into which write data corresponding to the write commands are queued in the same order (para. 31, lines 1-12, also see fig. 1, #4, #4c); Nakanishi teaches a device-side interface fetching the write commands in the queued order and determining storage area of write data associated with the fetched commands (para. 36, line 1 – para. 38, line 7); Nakanishi further teaches storing the write data into write buffer (para. 40, lines 1-10), where the write data can be written in order of issuance of the write commands in the write buffer as long as the write data can fit in the allocated buffer space (para. 43, lines 1-18; also see fig. 5 showing write data, in the order of issuance, being stored in the buffer while skipping a write data (WrData (k+3)) with size that does not fit into the remaining space).]
Appireddygari and Nakanishi are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Appireddygari and Nakanishi, to modify the disclosures by Appireddygari to include disclosures by Nakanishi since both Appireddygari and Nakanishi teach data storage and management of host queue and write buffer. Therefore, it would be applying a known technique (storing write data in a write buffer in the same order as the data having been queued in the host queue) to a known device (memory system comprising a plurality of host queues and a write buffer for storing data into storage) ready for improvement to yield predictable results (memory system comprising a plurality of host queues and a write buffer which buffers the write in the same order they were queued in the host queues in order to provide for a faster execution of operations storing host-issued write data). MPEP 2143

As per claim 2, Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above, and further teaches:
wherein aligning the plurality of sets of data blocks in the plurality of queues comprises: aligning a first set of data blocks in a first queue; and aligning a second set of data blocks in a second queue. [See the rejection in claim 1 above, where the first and second queue may be the first and second of the plurality of data block queues, and the first and second sets may be the sequences of data blocks queued in the first and the second queues.
Additionally, Lin (US 20190095321 A1) provides another concrete example, where Lin teaches separating data to be written into multiple queues, where the reference’s first write queue and first portion of data correspond to the claim’s first queue and first set of data blocks and the reference’s second write queue and second portion of data correspond to the claim’s second queue and second set of data blocks. “Therefore, when the controller 110A/110B performs the corresponding write tasks according to the write queues WQ[0], WQ[1], WQ[2] and WQ[3], the data will be written into the first buffer Buffer_1, the first buffer Buffer_1, the second buffer Buffer_2 and the first buffer Buffer_1 in order, so as to complete the corresponding write tasks.” (paragraph 46; also see claim 14)]

As per claim 4, Appireddygari in view of Nakanishi teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the first set of data blocks and the second set of data blocks are from a same data chunk. [Appireddygari teaches blocks from different user program data that are inserted into the queues on a basis of arrival order, where it would be possible for the blocks from one user program data to fully occupy two queues: Appireddygari teaches blocks belonging to chunks, or user program data being backed up: “identify and replicate data blocks (252) of user program data (242), residing in the host storage array (240), based on a configuration of the backup agent (238); queue any replicated data blocks (252) of user program data (252) within one or more block queues (254);” (paragraph 38); Appireddygari teaches the data blocks are stored in the queues in arrival-based order, rather than having any queue specific to a particular user program: “Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme. A queuing scheme may refer to an order in which data blocks in a given data block queue may be arranged. The aforementioned arrival based queuing scheme subsequently arranges the data blocks in a given data block queue in the order in which the data blocks had been selected for backup by a backup agent executing on the source host.” (paragraph 100)
Lin also provides an example of writing data from a single chunk through at least two write queues: Lin teaches writing a ‘predetermined data,’ which corresponds to the chunk in the claim: “performing a write operation based on a write command to write predetermined data in the memory device, wherein the step of performing the write operation based on the write command further comprises: during the write operation, writing a portion of the predetermined data that has been written in one or more predetermined pages of the first buffer into the backup memory block.” (claim 9), Lin also teaches loading portions of this data into two different queues: “14. The method as claimed in claim 9, wherein the step of performing the write operation based on the write command further comprises: generating a plurality of write queues according to the write command, wherein the write queues comprise at least a first write queue, a second write queue and a third write queue, the first write queue indicates a first portion of data to be written into the first buffer, the second write queue indicates a second portion of data to be written into the second buffer” (claim 14)]

As per claim 5, Appireddygari in view of Nakanishi teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the first set of data blocks are from a first data chunk, and a part of the second set of data blocks are from the first data chunk and another part of the second set of data blocks are from a second data chunk. [Appireddygari teaches blocks from different user program data that are inserted into the queues on a basis of arrival order, and Appireddygari further teaches that a queue may contain data from more than one user program, where it would be possible for the blocks from one user program data to occupy two queues while the second queue of the two queues is shared with another user program data: Appireddygari teaches blocks belonging to chunks, or user program data being backed up: “identify and replicate data blocks (252) of user program data (242), residing in the host storage array (240), based on a configuration of the backup agent (238); queue any replicated data blocks (252) of user program data (252) within one or more block queues (254);” (paragraph 38); Appireddygari teaches a plurality of user program data “FIG. 2B shows a source host in accordance with one or more embodiments of the invention. The source host (230) described herein may operatively connect with the backup storage system (BSS) (not shown) described below with respect to FIG. 3B. Further, the source host (230) may represent a physical computing system that includes a host interface (232), one or more user programs (234A-234N)” (paragraph 33); Appireddygari teaches the data blocks are stored in the queues in arrival-based order, rather than having any queue specific to a particular user program: “Moreover, each sequence of data blocks may be buffered in a respective data block queue in accordance with an arrival based queuing scheme. A queuing scheme may refer to an order in which data blocks in a given data block queue may be arranged. The aforementioned arrival based queuing scheme subsequently arranges the data blocks in a given data block queue in the order in which the data blocks had been selected for backup by a backup agent executing on the source host.” (paragraph 100); Appireddygari teaches each queue may have blocks corresponding to more than one user program: “In Step 606, for each data block in each data block queue (identified in Step 500), stream dependency information (SDI) (if any) is obtained. In one embodiment of the invention, the SDI may be derived from the examination of header information pertaining to each data block. Specifically, information such as, for example, the data block sequence number may be extracted and used to derive SDI.” (paragraph 103), and “In Step 608, zero or more unique data block streams is/are identified using the SDI (obtained in Step 606). In one embodiment of the invention, SDI may refer to information that relates two or more data blocks to one another. These related data blocks may pertain to a unique data block stream. A data block stream may refer to a collection of data blocks belonging to a same or common backup job. In turn, a backup job may refer to a backup operation defined by a set of information such as, for example, the data (e.g., user program data) being backed up, the target location of the backup (e.g., BSS), and the time at which the backup is being performed.” (paragraph 104)]

As per claim 7, Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above, and further teaches:
wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: sequentially receiving a set of data blocks from a queue; and sequentially storing the received set of data blocks in a data buffer. [Nakanishi teaches a host-side FIFO command issue queue into which commands are queued and a corresponding buffer into which write data corresponding to the write commands are queued in the same order (para. 31, lines 1-12, also see fig. 1, #4, #4c); Nakanishi teaches a device-side interface fetching the write commands in the queued order and determining storage area of write data associated with the fetched commands (para. 36, line 1 – para. 38, line 7); Nakanishi further teaches storing the write data into write buffer (para. 40, lines 1-10), where the write data can be written in order of issuance of the write commands in the write buffer as long as the write data can fit in the allocated buffer space (para. 43, lines 1-18; also see fig. 5 showing write data, in the order of issuance, being stored in the buffer while skipping a write data (WrData (k+3)) with size that does not fit into the remaining space), where receiving the write commands and associated data in order of issuance can correspond to a sequence, and where storing the write data in the write buffer also in the order of issuance can also correspond to a sequence.]

As per claim 9, Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above, and further teaches:
wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: buffering a first set of data blocks from a first queue and a second set of data blocks from a second queue in a first data buffer. [Appireddygari teaches a single buffer used for receiving the data block sets from the queues: “In one embodiment of the invention, the write buffer (346) may refer to physical memory storage (e.g., random access memory (RAM)) wherein data objects (not shown) (e.g., data blocks or data files) may be queued temporarily while awaiting being written into the backup storage array (348) for backup, archiving, and/or disaster recovery purposes. The data objects queued at the write buffer (346) may be arranged per the nearest critical based queuing scheme (described above). Further, the write buffer (346) may include functionality to write or store one or more data object streams in a concurrent (or parallel) fashion.” (paragraph 78), also see figure 3A.]

As per claim 14, Appireddygari in view of Nakanishi teaches:
An apparatus for data storage, comprising: at least one memory for storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to perform: [“Further, each source host (102A-102N) may provide and manage the allocation of various computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.) towards the execution of various processes (or tasks) that may be instantiated thereon. One of ordinary skill will appreciate that each source host (102A-102N) may perform other functionalities without departing from the scope of the invention. Examples of a source host (102A-102N) may include, but are not limited to, a desktop computer, a tablet computer, a server, a mainframe, a smartphone, or any other computing system similar to the exemplary computing system shown in FIG. 8.” (paragraph 19)] aligning a plurality of sets of data blocks in a plurality of queues; buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, each set of data blocks in the one or more data buffers having a same order as an order that the set of data blocks were received in at each of the plurality of queues; and storing the data blocks in each data buffer into a NAND unit. [The rationale for the rejection in claim 1 is herein incorporated.]

As per claim 15, Appireddygari in view of Nakanishi teaches:
A non-transitory computer readable storage medium storing a set of instructions that are executable by one or more processing devices to cause a computer to perform a method comprising: [“Further, each source host (102A-102N) may provide and manage the allocation of various computing resources (e.g., computer processors, memory, persistent and non-persistent storage, network bandwidth, etc.) towards the execution of various processes (or tasks) that may be instantiated thereon. One of ordinary skill will appreciate that each source host (102A-102N) may perform other functionalities without departing from the scope of the invention. Examples of a source host (102A-102N) may include, but are not limited to, a desktop computer, a tablet computer, a server, a mainframe, a smartphone, or any other computing system similar to the exemplary computing system shown in FIG. 8.” (paragraph 19)] aligning a plurality of sets of data blocks in a plurality of queues; buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers, each set of data blocks in the one or more data buffers having a same order as an order that the set of data blocks were received in at each of the plurality of queues; and storing the data blocks in each data buffer into a NAND unit. [The rationale of the rejection of claim 1 is herein incorporated.]

As per claim 16, Appireddygari in view of Nakanishi teaches all the limitations of claim 15 as shown above, and further teaches:
wherein the set of instructions are executable by the one or more processing devices to cause the computer to perform: [See the rejection in claim 15 above] aligning a first set of data blocks in a first queue; and aligning a second set of data blocks in a second queue. [The rationale of the rejection in claim 2 is herein incorporated.]

As per claim 18, Appireddygari in view of Nakanishi teaches all the limitations of claim 16 as shown above, and further teaches:
wherein the first set of data blocks and the second set of data blocks are from a same data chunk. [The rationale of the rejection in claim 4 is herein incorporated.]

As per claim 19, Appireddygari in view of Nakanishi teaches all the limitations of claim 16 as shown above, and further teaches:
wherein the first set of data blocks are from a first data chunk, and a part of the second set of data blocks are from the first data chunk and another part of the second set of data blocks are from a second data chunk. [The rationale of the rejection in claim 5 is herein incorporated.]

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Miao (US 20180341579 A1, hereinafter Miao).
As per claim 3, Appireddygari in view of Nakanishi teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [See the rejection in claim 2 above.]
Appireddygari in view of Nakanishi does not explicitly disclose, but Miao discloses:
wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [Miao teaches different queues associated with different namespaces, where the data being entered into different queues would belong to different namespaces. “The driver 630 may receive data access commands from an upper layer and push the data access commands into one or more FIFO (First-In-First-Out) queues successively according to the reception times. The upper layer may be the application 610 or the OS 620. For example, the memory 150 may allocate space for three FIFO queues associated with the namespaces “123e4567-e89b-12d3-a456-426655440000”, “123e4567-e89b-12d3-a456-665544000042” and “123e4567-e89b-12d3-a456-554400004266”. FIG. 7 is a flowchart illustrating a method for controlling an SSD according to an embodiment of the invention. The method is performed when the processing unit 110 loads and executes the driver 630. The method repeatedly executes a loop (steps S710 to S770) for dealing with a data access command issued by the application 610. In each iteration, one of the namespaces is selected according to the QoSs and the execution logs (step S710), the data access command that is earliest entered is obtained from a queue corresponding to the selected namespace, where the data access command includes information indicating at least a namespace, a command type, a logical storage addresses for the data access command (step S730), one of the H2F tables associated with the namespace is determined by searching the namespace mapping table 500 (step S750), a physical location corresponding to the logical storage addresses is read from the determined H2F table (step S770) and a data access request is generated and issued to the SSD 140, where the data access request includes information indicating at least a request type and the physical location for the data access request (step S790). The command type of the data access command may be a data read, a data write, etc. For example, the data access command may instruct the SSD 140 to read data from the addresses ranging from LBA0 to LBA10 associated with the namespace “123e4567-e89b-12d3-a456-426655440000”. Or, the data access command may instruct the SSD 140 to write data into the addresses ranging from LBA0 to LBA10 associated with the namespace “123e4567-e89b-12d3-a456-426655440000”.” (paragraph 26)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari in view of Nakanishi with Miao’s disclosures directed towards using different queues to queue data associated with different namespaces. Doing so would allow for a method to “improve the access performance to reflect the characteristics of the NAND flash devices” (paragraph 3).
As per claim 17. The non-transitory computer readable storage medium of claim 16, wherein the first set of data blocks are from a first namespace and the second set of data blocks are from a second namespace. [The rationale in the rejection of claim 3 is herein incorporated.]


Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Bannur Subraya et al. (US 20200012452 A1, hereinafter Bannur).
As per claim 6, Appireddygari in view of Nakanishi teaches all the limitations of claim 2 as shown above, and further teaches:
wherein the first set of data blocks and the second set of data blocks are from a first namespace. [See the rejection in claim 2 above.]
Appireddygari in view of Nakanishi does not explicitly disclose, but Bannur discloses:
wherein the first set of data blocks and the second set of data blocks are from a first namespace. [Bannur Shows allocating multiple queues when writing to a particular namespace, meaning the data in those queues would belong to the same namespace: “The I/O processing engine may further allocate additional I/O queues to the substitute controller and re-route data and commands related to I/O operations for the storage namespace associated with the heated controller to the substitute controller using the additional I/O queues. (paragraph 17); “Since the data and commands related to I/O operations for the storage namespace associated with the heated controller are re-routed to the substitute controller using additional I/O queues, therefore, existing I/O queues of the substitute controller are not overloaded.” (paragraph 18)”]
Appireddygari in view of Nakanishi and Bannur analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Appireddygari in view of Nakanishi and Bannur, to modify the disclosures by Appireddygari in view of Nakanishi to include disclosures by Bannur since both Appireddygari in view of Nakanishi and Bannur teach data storage using queues. Therefore, it would be applying a known technique (assigning multiple queues to data belonging to a namespace) to a known device (memory device using multiple queues for transmitting write data) ready for improvement to yield predictable results (memory device transmitting write data belonging to a namespace using multiple queues in order to provide for greater throughput). MPEP 2143
As per claim 20. The non-transitory computer readable storage medium of claim 16, wherein the first set of data blocks and the second set of data blocks are from a first namespace. [The rationale in the rejection of claim 6 is herein incorporated]

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Lin et al. (US 20190095321 A1, hereinafter Lin).
As per claim 8, Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above, and further teaches:
wherein buffering the plurality of sets of data blocks from the plurality of queues in one or more data buffers comprises: [See the rejection in claim 1 above] and buffering a first set of data blocks from a first queue in a first data buffer; and buffering a second set of data blocks from a second queue in a second data buffer. [See the rejection in claim 1 above]
Appireddygari in view of Nakanishi does not explicitly disclose, but Lin discloses:
buffering a first set of data blocks from a first queue in a first data buffer; and buffering a second set of data blocks from a second queue in a second data buffer. [Lin teaches at least two write queues used to write data different sets of data (first portion of data and second portion of data) into their respective buffers (first and second buffers): “generating a plurality of write queues according to the write command, wherein the write queues comprise at least a first write queue, a second write queue and a third write queue, the first write queue indicates a first portion of data to be written into the first buffer, the second write queue indicates a second portion of data to be written into the second buffer, the third write queue indicates a third portion of data to be written into the first buffer; performing corresponding write tasks based on the first write queue and the second write queue;” (claim 14; also see para. 42, line 1 – para. 46, line 6)]
Appireddygari in view of Nakanishi and Lin are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Appireddygari in view of Nakanishi and Lin, to modify the disclosures by Appireddygari in view of Nakanishi to include disclosures by Linsince both Appireddygari in view of Nakanishi  and Lin teach data storage and write queue/buffer management. Therefore, it would be applying a known technique (storing data from a plurality of queues into corresponding buffers) to a known device (memory device storing write data from a plurality of queues into a buffer in same order) ready for improvement to yield predictable results (memory device storing write data from a plurality of queues into a plurality of buffers in same order in order to provide for discrete processing of data corresponding to each queue). MPEP 2143

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Um (US 20170371548 A1, hereinafter Um).
As per claim 10, Appireddygari in view of Nakanishi teaches all the limitations of claim 9 as shown above and further teaches: 
wherein storing the data blocks in each data buffer into the NAND unit comprises: [See the rejection in claim 9 above] storing the first set of data blocks into a first NAND unit after buffering the first set of data blocks; and storing the second set of data blocks into the first NAND unit after buffering the second set of data blocks. [See the rejection in claim 9 above]
Appireddygari in view of Nakanishi does not explicitly disclose, but Um discloses: storing the first set of data blocks into a first NAND unit after buffering the first set of data blocks; and storing the second set of data blocks into the first NAND unit after buffering the second set of data blocks. [Um teaches writing different sets of data into a single memory block, which corresponds to the claim’s first NAND unit: “The controller 130 writes and stores the data segments 700 of the first buffer 510 and the meta segments 740 of the second buffer 520 in the same one or different ones among the plurality of memory blocks included in the memory device 150.” (paragraph 103), and where the memory block comprises NAND flash memory cells (para. 72, lines 1-3)]
Appireddygari in view of Nakanishi and Um are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Appireddygari in view of Nakanishi and Um, to modify the disclosures by Appireddygari in view of Nakanishi to include disclosures by Um since both Appireddygari in view of Nakanishi  and Um teach data storage in NAND devices. Therefore, it would be applying a known technique (providing for storing different sets of buffered data into the same or different NAND blocks) to a known device (memory device buffering received data and storing the data into a NAND device) ready for improvement to yield predictable results (memory device buffering received data and storing the buffered data into the same or different NAND blocks to provide for adaptable storing scheme). MPEP 2143

As per claim 13, Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above. Appireddygari in view of Nakanishi does not explicitly disclose, but Um discloses:
wherein the NAND unit comprises at least one of NAND physical page, NAND physical block, NAND plane, NAND IC, NAND channel, and NAND block band. [Um teaches writing different sets of data into a single memory block, which corresponds to the claim’s first NAND unit: “The controller 130 writes and stores the data segments 700 of the first buffer 510 and the meta segments 740 of the second buffer 520 in the same one or different ones among the plurality of memory blocks included in the memory device 150.” (paragraph 103), and where the memory block comprises NAND flash memory cells (para. 72, lines 1-3)]
Appireddygari in view of Nakanishi and Um are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Appireddygari in view of Nakanishi and Um, to modify the disclosures by Appireddygari in view of Nakanishi to include disclosures by Um since both Appireddygari in view of Nakanishi  and Um teach data storage in NAND devices. Therefore, it would be applying a known technique (providing for storing different sets of buffered data into the NAND blocks) to a known device (memory device buffering received data and storing the data into a NAND device) ready for improvement to yield predictable results (memory device buffering received data and storing the buffered data in specified NAND blocks to provide for a level of granularity in storage schemes) MPEP 2143

	
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Choi (US 20200065240 A1, hereinafter Choi) in view of Um.
As per claim 11, Appireddygari in view of Nakanishi teaches all the limitations of claim 9 as shown above and further teaches:
further comprising: aligning a third set of data blocks in the first queue after buffering the first set of data blocks; aligning a fourth set of data blocks in the second queue after buffering the second set of data blocks; buffering the third set of data blocks and the fourth set of data blocks in a second data buffer; [See rejection in claim 1 and 9 above, where a data block set comprises a sequence of data blocks and the third and fourth sets of data blocks can be the sequences queued into the two queues after transmitting and storing the first and second sequences into the buffer.] and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks. [See the rejection above and the rejection in claim 1 pertaining to storing data sets into a NAND unit.]
Appireddygari in view of Nakanishi does not explicitly disclose, but Choi teaches:
	… buffering the third set of data blocks and the fourth set of data blocks in a second data buffer; [Choi teaches different write sets of transactions into two different write buffers “ The controller A30 allocates a first write buffer A32 in the volatile memory 144 when first write data TRAN_WDATA1 which are grouped into a first transaction and first total size information TTSIZE1 on a total size of the first transaction are inputted from the host A10.” (paragraph 47), and “The controller A30 allocates a second write buffer A33 in the volatile memory 144 when second write data TRAN_WDATA2 which are grouped into a second transaction and second total size information TTSIZE2 on a total size of the second transaction are inputted from the host A10.” (paragraph 48)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari in view of Nakanishi with Choi’s disclosures directed towards directing different data transactions towards different buffers. Doing so would allow for more efficient management of buffer space.
Appireddygari in view of in view of Nakanishi Choi does not explicitly disclose, but Um discloses:
and storing the third set of data blocks into a second NAND unit after buffering the third set of data blocks; and storing the fourth set of data blocks into the second NAND unit after buffering the fourth set of data blocks. [Um teaches writing data to any one of a plurality of memory blocks (NAND unit), where one of the plurality of the memory blocks taught by Um could function as the claim’s ‘second NAND unit,’ different from the claim’s ‘first NAND unit,’ which could correspond to a different memory block among the plurality of memory blocks taught by Um: “The controller 130 writes and stores the data segments 700 of the first buffer 510 and the meta segments 740 of the second buffer 520 in the same one or different ones among the plurality of memory blocks included in the memory device 150.” (paragraph 103), and “In addition, the controller 130 writes and stores the L2P and P2L map segments 522 and 524 of the first and second map data of the second buffer 520 in pages included in the memory blocks 552 to 584 of the memory device 150. In an embodiment, the data segments 512 may be stored in data memory blocks, and the L2P map segments 522 of the first map data and the P2L map segments 524 of the second map data may be stored in map memory blocks among the memory blocks 552 to 584. In another embodiment, the data segments 512 and the L2P and P2L map segments 522 and 524 of the first and second map data may be stored in any one among the memory blocks 552 to 584.” (paragraph 86)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari in view of Nakanishi in view of Choi with Um’s disclosures directed towards writing data any one among a plurality of memory blocks. Doing so would allow for a more flexible scheme for saving different iterations of data.

	
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Appireddygari in view of Nakanishi in view of Bolkhovitin et al. (US 20190102249 A1, hereinafter Bolkhovitin)
As per claim 12. Appireddygari in view of Nakanishi teaches all the limitations of claim 1 as shown above, and further teaches:
further comprising: translating logic block addresses (LBAs) of the plurality of sets of data blocks to physical block addresses (PBAs) or physical page addresses (PPAs). [See the rejection in claim 1 above.]
While Appireddygari in view of Nakanishi teaches translating logical addresses to physical addresses, it does not explicitly specify physical block addresses and physical page addresses. However, Bolkhovitin discloses:
further comprising: translating logic block addresses (LBAs) of the plurality of sets of data blocks to physical block addresses (PBAs) or physical page addresses (PPAs). [“One or more write commands may be sent to the non-volatile storage to write data at the sequence of external LBAs. Some non-volatile storage devices may map between the external LBA to an internal address, which may define a physical location in the non-volatile storage device. For example, the non-volatile storage device may have a data structure (e.g., logical to physical translation table) that maps external LBAs to physical block addresses (PBAs) in the non-volatile storage device.” (paragraph 34)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method provided by Appireddygari in view of Nakanishi with Bolkhovitin’s disclosures directed towards translation of a logical address to a physical address. Doing so would allow for mapping and storing data transmitted to a storage device.

Response to Arguments
	With respect to the arguments stating that the amended independent claims 1, 14, and 15 are distinguishable over Appireddygari, the examiner agrees. However, please see the rejections over Appireddygari in view of Nakanishi pertaining to the amended claims.
	With respect to the arguments pertaining to dependent claims based on their dependency on the independent claims, please see the rejections and the response above pertaining to the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-6:30, Friday: 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on  (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135